Exhibit 4.1 INSITUFORM TECHNOLOGIES, INC., Issuer And [], Trustee INDENTURE Dated as of [], Senior Debt Securities Reconciliation and tie between Trust Indenture Act of 1939 (the “Trust Indenture Act”) and Indenture Trust Indenture Act Section Indenture Section §310(a)(1) 6.7 (a)(2) 6.7 (b) 6.8 §311 6.4 §312(a) 7.1 (b) 7.2 (c) 7.2 §313(a) 7.3 (c) 7.3 (d) 7.3 §314(a) 7.4 (c)(l) 1.2 (c)(2) 1.2 (e) 1.1, 1.2 (f) 1.2 §315(a)-(d) 3.3 (b) 6.2 (c) 6.1(9) (d) 6.1(8) (e) 5.15 §316(a) (last sentence) 1.1 (a)(l)(A) 5.12 (a)(1)(B) 5.13 (b) 5.8 §317(a)(1) 5.3 (a)(2) 5.4 (b) 10.3 §318(a) 1.8 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Table of Contents Page Article 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.1 Definitions. 1 Act 2 Affiliate 2 Authenticating Agent 2 Authorized Newspaper 2 Authorized Officer 2 Bankruptcy Law 2 Bearer Security 2 Board of Directors 2 Board Resolution 2 Business Day 2 Capital Stock 3 Capital Lease Obligation 3 Commission 3 Common Stock 3 Company 3 Company Request and Company Order 3 Conversion Event 3 Corporate Trust Office 3 Corporation 3 Coupon 3 Currency 3 CUSIP number 4 Custodian 4 Defaulted Interest 4 Dollars or $ 4 Environmental Laws 4 Event of Default 4 Foreign Currency 4 Government Obligations 4 Holder 4 Indebtedness 4 Indenture 5 Independent Public Accountants 5 Indexed Security 6 Interest 6 Interest Payment Date 6 Judgment Currency 6 Lien 6 Maturity 6 New York Banking Day 6 Office or Agency 6 Officers’ Certificate 6 Opinion of Counsel 6 Original Issue Discount Security 6 Outstanding 7 Paying Agent 8 Person 8 Place of Payment 8 Predecessor Security 8 Preferred Stock 8 Redemption Date 8 Redemption Price 8 Registered Security 8 Regular Record Date 8 Required Currency 8 Required Holders 8 Responsible Officer 9 Restricted Subsidiary 9 Security 9 Security Register 9 Special Record Date 9 Stated Maturity 9 Subsidiary 9 Trust Indenture Act 9 Trustee 9 United States 10 U.S. Depositoryor Depository 10 Vice President 10 Section 1.2 Compliance Certificates and Opinions 10 Section 1.3 Form of Documents Delivered to Trustee 11 Section 1.4 Acts of Holders 11 Section 1.5 Notices, etc. to Trustee and Company 13 Section 1.6 Notice to Holders of Securities; Waiver 13 Section 1.7 Language of Notices 14 Section 1.8 Conflict with Trust Indenture Act 14 Section 1.9 Effect of Headings and Table of Contents 14 Section 1.10 Successors and Assigns 15 Section 1.11 Separability Clause 15 Section 1.12 Benefits of Indenture 15 Section 1.13 Governing Law 15 Section 1.14 Legal Holidays 15 Section 1.15 Counterparts 15 Section 1.16 Judgment Currency 16 Section 1.17 No Security Interest Created 16 ii Section 1.18 Limitation on Individual Liability. 16 Article 2 SECURITIES FORMS Section 2.1 Forms Generally 17 Section 2.2 Form of Trustee’s Certificate of Authentication 17 Section 2.3 Securities in Global Form 17 Article 3 THE SECURITIES Section 3.1 Amount Unlimited; Issuable in Series 18 Section 3.2 Currency; Denominations 22 Section 3.3 Execution, Authentication, Delivery and Dating 22 Section 3.4 Temporary Securities 23 Section 3.5 Registration, Transfer and Exchange 24 Section 3.6 Mutilated, Destroyed, Lost and Stolen Securities 27 Section 3.7 Payment of Interest; Rights to Interest Preserved 28 Section 3.8 Persons Deemed Owners 30 Section 3.9 Cancellation 31 Section 3.10 Computation of Interest 31 Section 3.11 CUSIP Numbers 31 Article 4 SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE AND COVENANT DEFEASANCE Section 4.1 Satisfaction and Discharge 32 Section 4.2 Defeasance and Covenant Defeasance 33 Section 4.3 Application of Trust Money 37 Section 4.4 Reinstatement 37 Article 5 REMEDIES Section 5.1 Events of Default 38 Section 5.2 Acceleration of Maturity; Rescission and Annulment 39 Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 40 Section 5.4 Trustee May File Proofs of Claim 41 Section 5.5 Trustee May Enforce Claims without Possession of Securities or Coupons 42 Section 5.6 Application of Money Collected 42 Section 5.7 Limitations on Suits 42 Section 5.8 Unconditional Right of Holders to Receive Principal and any Premium and Interest 43 Section 5.9 Restoration of Rights and Remedies 43 Section 5.10 Rights and Remedies Cumulative 43 Section 5.11 Delay or Omission Not Waiver 44 iii Section 5.12 Control by Holders of Securities 44 Section 5.13 Waiver of Past Defaults 44 Section 5.14 Waiver of Usury, Stay or Extension Laws 45 Section 5.15 Undertaking for Costs 45 Article 6 THE TRUSTEE Section 6.1 Certain Rights of Trustee 45 Section 6.2 Notice of Defaults 46 Section 6.3 Not Responsible for Recitals or Issuance of Securities 47 Section 6.4 May Hold Securities 47 Section 6.5 Money Held in Trust 47 Section 6.6 Compensation and Reimbursement 47 Section 6.7 Corporate Trustee Required; Eligibility 48 Section 6.8 Resignation and Removal; Appointment of Successor 48 Section 6.9 Acceptance of Appointment by Successor 50 Section 6.10 Merger, Conversion, Consolidation or Succession to Business 51 Section 6.11 Appointment of Authenticating Agent 51 Section 6.12 Appointment of Attorney-in-Fact 53 Section 6.13 Additional Provisions Relating to Collateral 54 Article 7 HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY Section 7.1 Company to Furnish Trustee Names and Addresses of Holders 54 Section 7.2 Preservation of Information; Communications to Holders 55 Section 7.3 Reports by Trustee 55 Section 7.4 Reports by Company 55 Article 8 CONSOLIDATION, AMALGAMATIONS, MERGER AND SALES Section 8.1 Company May Consolidate, Etc., Only on Certain Terms 56 Section 8.2 Successor Person Substituted for Company 57 Article 9 SUPPLEMENTAL INDENTURES Section 9.1 Supplemental Indentures without Consent of Holders 57 Section 9.2 Supplemental Indentures with Consent of Holders 58 Section 9.3 Execution of Supplemental Indentures 60 Section 9.4 Effect of Supplemental Indentures 60 Section 9.5 Reference in Securities to Supplemental Indentures 60 Section 9.6 Conformity with Trust Indenture Act 60 Section 9.7 Notice of Supplemental Indenture 61 iv Article 10 COVENANTS Section 10.1 Payment of Principal, any Premium, Interest 61 Section 10.2 Maintenance of Office or Agency 61 Section 10.3 Money for Securities Payments to Be Held in Trust 62 Section 10.4 Corporate Existence 63 Section 10.5 Company Statement as to Compliance; Notice of Certain Defaults 64 Article 11 REDEMPTION OF SECURITIES Section 11.1 Applicability of Article 64 Section 11.2 Election to Redeem; Notice to Trustee 64 Section 11.3 Selection by Trustee of Securities to be Redeemed 65 Section 11.4 Notice of Redemption 65 Section 11.5 Deposit of Redemption Price 67 Section 11.6 Securities Payable on Redemption Date 67 Section 11.7 Securities Redeemed in Part 68 Section 11.8 Cancellation and Destruction of Securities 68 Article 12 SINKING FUNDS Section 12.1 Applicability of Article 68 Section 12.2 Satisfaction of Sinking Fund Payments with Securities 68 Section 12.3 Redemption of Securities for Sinking Fund 69 Article 13 REPAYMENT AT THE OPTION OF HOLDERS Section 13.1 Applicability of Article 69 Article 14 SECURITIES IN FOREIGN CURRENCIES Section 14.1 Applicability of Article 70 Article 15 MEETINGS OF HOLDERS OF SECURITIES Section 15.1 Purposes for Which Meetings May Be Called 70 Section 15.2 Call, Notice and Place of Meetings 70 Section 15.3 Persons Entitled to Vote at Meetings 71 Section 15.4 Quorum; Action 71 Section 15.5 Determination of Voting Rights; Conduct and Adjournment of Meetings 72 Section 15.6 Counting Votes and Recording Action of Meetings 72 Section 15.7 Preservation of Rights of Trustee and Holders 73 v INDENTURE, dated as of
